Citation Nr: 0614767	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-41 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from June 1960 until March 
1965.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.

The veteran's claim for an increased initial evaluation for 
PTSD was certified to the Board in December 2004.  The 
veteran was notified in a December 2004 letter that his 
appeal was being certified to the Board, and that he had 90 
days to submit additional supporting evidence.  Additional 
pertinent private medical evidence was received by the Board 
in April 2004, after the expiration of this 90-day grace 
period.  See 38 C.F.R. § 20.1304 (2005).  Following 
expiration of that time period, "the Board of Veterans' 
Appeals will not accept . . . additional evidence except when 
the appellant demonstrates on motion that there was good 
cause for the delay."  Id. § 20.1304(b).  In the present 
case, the evidence was submitted to Board after the 
expiration of the 90-day period, and was not accompanied by 
any motion showing good cause for the tardiness of the 
submission.  It will not be accepted or considered by the 
Board in this decision.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of poor sleep, nightmares and 
intrusive recollections with evidence of mood disturbance, 
including episodic depression, productive of no more than 
moderate impairment of social functioning.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the February 2004 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the February 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for rating the PTSD at 
issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 30 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  

The veteran has not been provided notice that an effective 
date will be assigned in the event of an award of the benefit 
sought.  However, when the Board determination herein is 
effectuated by a RO rating decision, the veteran will be 
apprised of the relevant effective date law if he expresses 
disagreement with the assigned rating, and will be afforded 
an opportunity to submit additional evidence in regard 
thereto.  As such, this deficiency in VCAA notice constitutes 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and VA treatment reports.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.

In a June 2003 Statement in Support of Claim, the veteran's 
representative indicated that a VA form 21-4138 from the 
veteran's counselor had been submitted by hand to the RO, 
which outlined the veteran's mental health problem.  However, 
this document is not of record.  The Board finds that it is 
unnecessary to obtain this evidence because the veteran, 
through his representative in the substantive appeal, stated 
that a 50 percent rating would satisfy this appeal.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  However, a claimant may also limit a claim or 
appeal to the issue of entitlement to a particular disability 
rating which is less than the maximum disability rating 
allowed by law.  Id.  In this case, the veteran and his 
representative have specifically stated that a grant of a 50 
percent rating would fully satisfy the appeal.  Such is being 
granted here.  Because the claim is being granted in full, 
the notification and duty to assist provisions of the VCAA 
have been fully satisfied.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (West 2005).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  Id. § 4.3. 

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 indicates the 
examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  A GAF score of 21 to 30 indicates that the 
examinee's behavior is considerably influenced by delusions 
or hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).



Analysis

The veteran is currently assigned a 30 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  In order for the 
next-higher rating of 50 percent to be assigned, the evidence 
must demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation.  
Indeed, the VA examiner in October 2003 commented that the 
veteran's PTSD has made his ability to be comfortable in 
interpersonal situations markedly limited.  The examiner 
stated the veteran is markedly fearful of crowds and has 
moderate impairment in social functioning.  The examiner 
noted other PTSD symptoms including occasional nightmares, 
intrusive recollections, hypervigilance, especially when 
outside his home or property, exaggerated startle response, 
limited performance in some activities of daily living, and 
episodic depression.  Additionally, a psychiatric report in 
September 2003 by H.E.V., M.D., indicated that the veteran 
suffers from marked impairment of attention and 
concentration.  Dr. H.E.V. also reported the veteran to be 
anxious and irritable with a fear of others.  Other PTSD 
symptoms noted include a weakening of short-term memory, 
limited insight, and soft speech, with intense underlying 
anxiety.  
  
In finding that the next-higher 50 percent evaluation 
appropriately reflects the severity of the veteran's PTSD 
over the entirety of the claims period, the Board 
acknowledges that there is no showing of multiple, weekly 
panic attacks; difficulty in understanding complex commands, 
or impaired abstract thinking.  Only a slight speech 
abnormality was shown.  However, as stated in 38 C.F.R. 
§ 4.21, it is not expected that every single symptom within a 
set of diagnostic criteria be exhibited.  

The Board observes that the veteran has been assigned GAF 
scores ranging from 56 to 64 between June 2003 and November 
2005.  Such scores are reflective of more moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The Board finds the veteran's GAF scores to be 
consistent with a 50 percent rating for PTSD.  

Even though the veteran is asking for a 50 percent rating, 
the Board has also considered whether a rating in excess of 
that amount is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  In Dr. H.E.V.'s September 2003 
report, it is noted that the veteran verbalized suicidal 
ideation as having always been present, but that he has 
developed good coping skills.  However, the overwhelming 
majority of the evidence does not establish symptomatology 
consistent with the criteria for a 70 percent rating under 
Diagnostic Code 9411.  Indeed, there is no showing of 
obsessional rituals which interfere with routine activities.  
To the contrary, the October 2003 VA examination showed no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  Moreover, there is no showing of 
impaired impulse control or spatial disorientation.  Further, 
the evidence does not demonstrate neglect of personal 
appearance and hygiene.  In fact, the veteran's hygiene and 
grooming was noted to be good and within normal limits upon 
VA psychiatric consultation in October 2003.  Moreover, the 
veteran's social impairment and his inability to establish 
and maintain effective relationships, outside of his 
companion, have already been contemplated in the 50 percent 
rating granted in this decision.  Likewise, the veteran's 
difficulty in coping with stressful circumstance has also 
been contemplated in the award of a 50 percent evaluation.

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, throughout the rating 
period on appeal.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A 50 percent initial rating for PTSD is granted, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


